Toyota. Harsh told the police that the car was not his and that he
                "borrowed it from a guy," but he was unable to provide the guy's name or
                contact information. We conclude that a rational juror could reasonably
                infer from this evidence that Harsh committed the offense of possession of
                a stolen vehicle. See NRS 205.273(1)(b). It is for the jury to determine the
                weight and credibility to give conflicting testimony, and the jury's verdict
                will not be disturbed on appeal where, as here, substantial evidence
                supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981); see also Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705
                (2003) (circumstantial evidence alone may sustain a conviction).
                            Second, Harsh contends that the district court abused its
                discretion by denying defense counsel's motion to withdraw because there
                was a breakdown in communications and defense counsel indicated that a
                conflict of interest might exist if he testified on his own behalf." A
                criminal defendant has a Sixth Amendment right to counsel who is
                reasonably competent and conflict-free. Daniels v. Woodford, 428 F.3d
                1181, 1196 (9th Cir. 2005). To overcome the presumption that defense
                counsel is reasonably competent, a defendant must show that counsel's
                representation was unreasonable under the prevailing professional norms.
                Strickland v. Washington, 466 U.S. 668, 687-88 (1984). To establish a
                violation of the right to conflict-free counsel, a defendant "must show that
                an actual conflict of interest adversely affected his lawyer's performance."
                U.S. v. Moore, 159 F.3d 1154, 1157 (9th Cir. 1998) (internal quotation
                marks omitted). Here, the record reveals that the district court made

                       'Defense counsel's motion was made on the first day of trial and did
                not purport to be a motion to substitute counsel. See generally Young v.
                State, 120 Nev. 963, 968-69, 102 P.3d 572, 576 (2004).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                                                                               ••••:,-;
                inquiries about defense counsel's motion and there was no showing that
                her representation was unreasonable or conflicted. Accordingly, we
                conclude that Harsh has failed to demonstrate that the district court erred
                by denying defense counsel's motion to withdraw as attorney of record.
                            Third, Harsh contends that the district court abused its
                discretion by admitting a vehicle title into evidence because the title was
                issued four months after the alleged offense and was therefore irrelevant
                or prejudicial to the defense. "We review a district court's decision to
                admit or exclude evidence for an abuse of discretion." Mclellan v. State,
                124 Nev. 263, 267, 182 P.3d 106, 109 (2008). The record reveals that the
                title was relevant to ownership of the vehicle, the State's foundation for its
                admission into evidence alleviated any risk of confusion, and it was not
                unfairly prejudicial to the defense. See NRS 48.015; NRS 48.035(1).
                Accordingly, we conclude that the district court did not abuse its discretion
                by admitting the vehicle title into evidence.
                            Fourth, Harsh contends that the district court erred by
                refusing to instruct the jury on the offense of unlawful taking of a vehicle.
                Although a defendant is entitled to a jury instruction on his theory of the
                case if some evidence supports it, Harris v. State, 106 Nev. 667, 670, 799
                P.2d 1104, 1105-06 (1990), a defendant is not entitled to instructions that
                are "misleading, inaccurate or duplicitous," Carter v. State, 121 Nev. 759,
                765, 121 P.3d 592, 596 (2005). An instruction on the offense of unlawful
                taking of a vehicle would be misleading and inaccurate because unlawful
                taking of a vehicle is not a lesser-included offense of possession of a stolen
                vehicle, Harsh was not charged with unlawful taking of a vehicle, and the
                instruction would incorrectly suggest that the jury could find Harsh guilty
                of unlawful taking of a vehicle. See NRS 205.2715(1); NRS 205.273(1);

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                I Egnelt                                               Or'S,. 1. 4-zrtAT!
                                                                                 '          .;;-.-s-iVit51.   111= WE
                Smith v. State, 120 Nev. 944, 946, 102 P.3d 569, 571 (2004) (defining
                lesser-included offense); Peck v. State, 116 Nev. 840, 845, 7 P.3d 470, 473
                (2000) (a defendant is not entitled to an instruction on a lesser-related
                offense), overruled on other grounds by Rosas v. State, 122 Nev. 1258,
                1269, 147 P.3d 1101, 1109 (2006). Accordingly, we conclude that the
                district court did not abuse its discretion by refusing to give this
                instruction.
                               Fifth, Harsh contends that the district court abused its
                discretion by adjudicating him a habitual criminal because it relied upon
                erroneous information contained in the presentence investigation report
                (PSI) and his prior convictions were for non-violent offenses that were
                remote in time. The district court has broad discretion to dismiss a count
                of habitual criminality. See NRS 207.010(2); O'Neill v. State, 123 Nev. 9,
                12, 153 P.3d 38, 40 (2007). Our review of the record reveals that the
                district court asked about the scanner and credit cards mentioned in the
                PSI and was informed that no charges were filed regarding these items.
                The record further reveals that the district court understood its sentencing
                authority and exercised its discretion not to dismiss the count. See Hughes
                v. State, 116 Nev. 327, 333, 996 P.2d 890, 893 (2000); see also Arajakis v.
                State, 108 Nev. 976, 983, 843 P.2d 800, 805 (1992) ("NRS 207.010 makes
                no special allowance for non-violent crimes or for the remoteness of
                convictions."). We conclude that the district court did not abuse its
                discretion by adjudicating Harsh a habitual criminal.
                               Sixth, Harsh contends that his sentence of life imprisonment
                with the possibility of parole after ten years constitutes cruel and unusual
                punishment because the sentencing statute is unconstitutional, the
                sentence does not serve the interest of justice, and he needs treatment for

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      4
                                      •
his mental illness. We review a district court's sentencing decision for
abuse of discretion, Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 490
(2009), and the constitutionality of a statute de novo, Silvar v. Dist. Ct.,
122 Nev. 289, 292, 129 P.3d 682, 684 (2006). "Statutes are presumed to be
valid, and the challenger bears the burden of showing that a statute is
unconstitutional. In order to meet that burden, the challenger must make
a clear showing of invalidity." Id. (footnote omitted). Harsh appears to
claim that NRS 207.010(1)(b) is unconstitutional because the legislative
history indicates that habitual criminal punishment should be reserved for
repeat offenders who have committed violent crimes. However, NRS
207.010(1)(b) is clear on its face and plainly applies to all felonies and not
just those involving violent crimes. See State v. Lucero, 127 Nev. „
249 P.3d 1226, 1228 (2011) ("[W]hen a statute is clear on its face, a court
cannot go beyond the statute in determining legislative intent." (internal
quotation marks omitted)). Because Harsh has not demonstrated that the
habitual-criminal-punishment statute is unconstitutional, his sentence
falls within the parameters of that statute, see NRS 207.010(1)(b)(2) and
we are not convinced that the sentence is so grossly disproportionate to
the gravity of the offense and Harsh's history of recidivism as to shock the
conscience, we conclude that the sentence does not violate the
constitutional proscriptions against cruel and unusual punishment.
Ewing v. California, 538 U.S. 11, 29 (2003) (plurality opinion); Harmelin v.
Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion); Blume v. State,
112 Nev. 472, 475, 915 P.2d 282, 284 (1996); Glegola v. State, 110 Nev.
344, 348, 871 P.2d 950, 953 (1994); see also Arajakis, 108 Nev. at 983, 843
P.2d at 805.




                                      5
             Having considered Harsh's contentions and concluded that he
is not entitled to relief, we
             ORDER the judgment of conviction AFFIRMED.




                          Gibbons



Douglas                                  Saitta


cc: Hon. Doug Smith, District Judge
     Keith C. Brower
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                    6